DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at lines 2 and 3, use of the term “preferably” is vague and confusing. There is no structure positively defined by the term “preferably”, thus it is unclear what structural arrangement is being defined with regard to the male and female drums.
	In claim 1, at line 5, it is unclear how a drum shaft can be in the form of a “horizontal female drums”. Additionally, it is unclear at line 5 what 
	In claim 1, at line 13, there is no antecedent basis for the “rotation shafts”.
	In claim 1, at lines 13 and 14, applicant has failed to provide a structural connection between the recited “plurality of housings” and “one or more openings” and the rest of the elements recited to that point. It is unclear if the housings are part of shafts or drums. It is unclear if the openings are part of the rods or front plate.
	In claim 1, at line 15, it is unclear what the “peripheral openings” of the rear plate have to do with the male and female drums and their arrangement between the front and rear plates.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichler.
There is disclosed in Pichler a juicing unit comprising: two female drums 2 having receiving cavities 6; two male drums 3 having projections 7; wedges 13 associated with the male drums; elongations 14 on which the extracting wedges are anchored; a cutting blade 8; horizontal rotation shafts 4, 5 for the female and male drums; a support for the male and female drums, wherein the support includes a vertical front plate 16 and a vertical rear plate 24 that are removably attached by at least one rod 18, wherein the front plate covers the outer edges of the rotation shafts; a plurality of housings 17 associated with the rotation shafts; and a plurality of openings in the front plate for supporting the housings and a for supporting the rod 18 (fig. 1); peripheral openings (figs. 3) in the rear plate, for supporting the rotation shafts; wherein the mounting of the drums between the front and rear plates forms an assembly which can be handled as a unit, wherein the assembly is anchored to a body 1 of a juicing machine by anchoring means (rod 18 and peripheral friction fit arrangement between front and rear plates (fig. 3)), the anchoring means having associated fastening means 19, and fastening nuts which are removable and complimentary with attachment means (housings) 17 existing on the ends of the rotation shafts.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Flotats Molinas, Senalada and McKinnis are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761